Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 1 of 28 PageID 84




            VETERANS ADMINISTRATION MEDICAL DOCUMENTS
  Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 2 of 28 PageID 85



Progress Notes                                                                     112020

                                                                  Printed On Aug
                 FOR CHARLES J. WH1TE
        Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 3 of 28 PageID 86




PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA   Electronic   Medical   Documentation
WHITE, CHARLES JAMES                                             printed at NF/SG VA
1135 SE 32ND AVE
OCALA, FLORIDA 34471
DOB:      /1983


                                                                                                                Page 1 of 5
  Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 4 of 28 PageID 87



Progress Notes                                                                                               112020

                                                                                            Printed On Aug
   LOCAL TITLE:      ABBREVIATED HISTORY AND PHYSICAL (T)
   STANDARD TITLE.: H& P NOTE
   DATE OF NOTE: NOV 09, 2020@09:30 ENTRY DATE . NOV 09,
         AUTHOR: LENTZ , ASHLEY K EXP COSIGNER:
       URGENCY :                            STATUS : COMPLETED

            H&P ABBREVIATED HISTORY AND PHYSICAL (T) Has ADDENDA
                                                                                   0@09:31:09
   CC: Ganglion Cysts

    HPI . 27yo RAD BM with two small cysts of the right wri
    first noticed them a couple months ago and they z
    bothersome.                                            . .
   - ------- - -- -- --- ---- - -- -- --- --- - -- - -----     - - - -- - --  -   -  - - - - -- - ------- -- -
    when grabing objects or rotates his wrist .
                                                                             and lcng f inger. He
    PMH         Asthma                                                            He feels them


   PSH        None

   A1 lergies           NY-DA

   Meds
   Active Outpatient Medications (including Supplies) :

   AEROCHAMBER PLUS USE CHAMBER AEROCHAMBER INHALATION ONE
     TIME EACH DAY WITH INHALER
   ALBUTEROL 90MCG (CFC-F) 200D ORAL INHL INHALE 2 PUFFS BY  ACTIVE
     MOUTH FOUR TIMES A DAY AS NEEDED FOR BREATHING
   CITALOPRAM HYDROBROMIDE 40MG TAB TAKE ONE-HALF TABLET BY  ACTIVE
     MOUTH ONE TIME EACH DAY FOR MOOD AND FOR PAIN
   FORMOTEROL FUMARATE 12MCG INHL CAP INHALE CONTENTS OF 1   ACTIVE
     CAPSULE BY MOUTH TWICE A DAY USING HANDHELD DEVICE FOR
     BREATHING                                               ACTIVE
   MELOXICAM 15MG TAB TAKE ONE TABLET BY MOUTH ONE TIME EACH
     DAY FOR PAIN OR INFLAMFLATION, TAKE WITH FOOD
   MOMETASONE FUROATE 220MCG ORAL INHL 60 INHALE 1 PUFF BY    ACTIVE
     MOUTH EVERY EVENING FOR BREATHING. DISCARD 45 DAYS AFTER
     OPENING. RINSE MOUTH AFTER USE .                         ACTIVE
   TRAMADOL ACL 50MG TAB TAKE TWO TABLETS BY MOUTH TWICE A
     DAY AS NEEDED FOR.PAIN
   ZOLMITRIPTAN 5MG DISINTEGR TAB PKG 3 TAKE ONE TABLET BY    ACTIVE
     MOUTH ONE TIME EACH DAY AS NEEDED.FOR MIGRAINE HEADACHE
      TAKE ONE TABLET AT FIRST ONSET OF HEADACHE. MAY REPEAT  ACTIVE
      IN 2 HRS. NOT TO EXCEED 4 TABS IN 24 HRS.

    SocHx      occasional ETON, + cigar use

    FHx        no bleeding d/o or prob with anesthesia
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 5 of 28 PageID 88
  Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 6 of 28 PageID 89




Progress Notes                                                                                  112020

                                                                               Printed On Aug


    General: AAO x3 NAD
    HEENT: NC AT PERRL, EOMI
    Heart: RRR
    Lungs : CTA bilaterally
    Abdomen: soft NT ND
    Neuro (Mental Status) CN 2-12 intact
    Extremities/ feet: FROM, small mobile mass of the right dorsal wrist and
    long finger over the proxmial phalanx GU/ Rectal: deferred

    Plan/ procedure: Pt has two ganglion cysts of the right hand.
    To OR in Lake City on 11/26 for removal .
    Needs PAC visit today.
                                                               --          -        -    -       ----
    No labs, EKG or CXR needed .


    /es/ ASHLEY K. LENTZ
    PLASTIC   SURGERY    ATTENDING
    Signed: 11/09/2010 09:35

    11/09/2010 ADDENDLN    STATUS    . COMPLETED   tagging   lake   city
    scheduling to pre op

    /es/ AMY E MCGREANE
    ARNP-BC, DNP
    Signed: 11/09/2010 12:58

    /es/ LORETTA M COADY-FARIBORZIAN
    CHIEF, PLASTIC SURGERY
    cosigned: 11/09/2010 13:18

    Receipt Acknowledged By:

    11/09/2010 14 : 00/es/           AMANDA D BARNES
                                    MSA

    11/09/2010 14:12/es/ SHEILA Y BESTOSO
                                  MEDICAL SUPPORT ASSISTANT
    11/09/2010 15 :38          /es/ SUSAN E PLUMMER

    11/09/2010 13 :50/es/ SHANELE N ROBINSON
                                    CNA

    11/09/2010 ADDENDUM                      STATUS: COMPLETED
    Veteran was seen in Gainesvilles PAC clinic today. He does not need PAC pre-
    op in Lake City.

    /es/ BENJAMIN A KIBEL
    Medical        Support
  Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 7 of 28 PageID 90




Progress Notes                                                                     112020

                                                                  Printed On Aug
      Y    Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 8 of 28 PageID 91




Progress Notes,."                                                                                                              112020

                                                                                                              Printed On Aug
PATIENT NAME AND ADDRESS (Mechanical Imprinting; if available)       VISTA•Electronic Medical Documentation
WHITE , CHARLES JAMES                                                Printed at NF/SG VA
1135 SE 32ND AVE
OCALA, FLORIDA 34471
DOB:       1983


                                                                                                                     Page 2 of 5


             11/09/2010 14:12                         / eS/   SHEILAY BESTOSO
                                                              MEDICAL SUPPORT.ASSISTANT
             11/09/201013 :50                         /eS/ SHANELE N ROBINSON
                                                              CNA
          --11/09/-201Q15:39.                         /-es/-- SUSAN"E-PL-UMMER--                                                 --

             11/09/201014 : 00                                   AMANDA D BARNES
                                                      /e5/       MSA
  Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 9 of 28 PageID 92




Progress Notes                                                                                                           112020

                                                                                                        Printed On Aug
    LOCAL TITLE: AUDIOLOGY
   STANDARD TITLE: AUDIOLOGY NOTE
   DATE OF NOTE: MAR 23, 2010@l3 : 59 ENTRY DATE : MAR 23, 2010@13 : 59: 27AUTHOR: SCOTSON ,
          VINCENT        EXP COSIGNER:
           URGENCY :                                                   STATUS : COMPLETED

    Patient seen today for a(Hearing Aid Fitting & Orientation) appointment .

    MAKE/MODEL:Siemens-LIFE 700 OE BTE'S

   Serial Numbers :
   Rt & Lt:XU08873 & XU08878

   Action:.           __   _      __        _                      _



    1     . Otoscopy: Clear external auditory canals .

    Z     . Provided Patient with verbal & written counseling on the following :
         a. Insertion & removal of the devices from the ears .
         b. Insertion & removal of the batteries .
         c. How to clean, care for, and maintain the devices .
         d. How to adj ust the volume on the devices .
         e. The 6 month trial & warranty periods concerning the devices .

    3       Patient given (VA FORM 10-2477b) concerning ordering battery and •supplies .
    4       Patient given 1AX-AUDIOLOGY clinic instruction sheet concerning hearing aids .

    Jr      patient given ear cleaning instruction sheet to perform at home .

    6       Patient instructed to call the clinic with any concerns or issues with the hearing aids .

   Recommendations :
        Patient to contact the clinic for any further hearing-related concerns .

   /es/ VINCENT SCOTSON
   Audiology Health Technician
   Sign ed: 03/23/201014:00
     LOCALTITLE: AUDIOLOGY
    STANDARD TITLE: AUDIOLOGY NOTE
    DATE OF NOTE: MAR 15, 2010@16 :13                       ENTRY DATE : MAR 15, 2010@16:13:19EXP
           AUTHOR: TRULUCK, CHARLES H                     COSIGNER:
          URGENCY:                                                     STATUS : COMPLETED
       Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 10 of 28 PageID 93




Progress Notes                                                                                                            112020

                                                                                                         Printed On Aug
PATIENT NAME AND ADDRESS (Mechanical Imprihting, Ifavailabfe)   VISTA Electronic Medical Documentation
WHITE, CHARLES JAMES 1135 SE                                    Printed at NF/SG VA
32ND AVE
OCALA, FLORIDA 34471
D0B:        /1983



                                                                                                                     Page 3 of 5
 Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 11 of 28 PageID 94




Progress Notes                                                                           112020

                                                                        Printed On Aug
     Background/ Case history :
     26 year old male was seen today for audio evaluation:

     Patient -Reported Case History POSITIVE for :
        Significant hazardous noise exposure while serving in infantry unit .
        Constant bilateral subj ective high-pitch tinnitus for past approx 3-5
        yrs .
        Frequent otalgia; bilateral, 1/ week which Pt associates with certain
        sounds .(described as Rt/Lt side sensitivity to loud sounds; more so in
        Rt ear)    Frequent hearing difficulty in various listening environments



     Patient-Reported Case History NEGATIVE for:
        Episodes of severe dizziness/ vertigo
        Specific incidents of noise- or barotrauma
        Head trauma
        Ear infections
        Middle ear pathology
        Recent medical treatment for ear/ hearing-related disorders
        Past otologic surgery
        Unexplai:ned sudden hearing loss
        Current or prior hearing aid use


    Additional Remarks : None
    Audiologic results :
    Otoscopy :
       Clear external auditory canals. TMs visible and intact . A11 visible
       landmarks appeared normal for both ears .


    Pure Tone Air & Bone Conduction Results :
       Rt: Mild low-frequency SNHL at 250-2000Hz, sloping up to normal at 4 kHz
           , slight degree at 8 kHz .
       Lt: Similar type/ degree config as Rt ear, although slight vs. mild
           degree Iow- frequency SNHL; also normal at 4 kHz .
       *** (View Audiogram in CPRS using "Audiogram Display" in "Tools" menu)


    Speech recognition thresholds :
       Rt: 20 dBHL
       Lt: 20 dBHL
       ***SRTs in good agreement with pure      tone   air conduction   thresholds
          indicating good test reliability.


    Word recognition score in quiet :
       Rt: 100% at 60
       dBHL. Lt: 100% at
 Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 12 of 28 PageID 95




Progress Notes                                                                     112020

                                                                  Printed On Aug
      Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 13 of 28 PageID 96




 Progress Notes                                                                                                              112020

                                                                                                            Printed On Aug
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if VISTA Electronic Medical Documentation
available)                                          Pri.nted at NF/SG VA
WHITE , CHARLES      JAMES
1135 SE 32ND AVE
OCALA, FLORIDA 34471
DOB:      /1983

                                                                                                                      Page 4 of 5



            panometry : DNT


        Recommendati on :
            Pf is good candidate for open ear BTE hearing aid amplification as indicated by reported adverse effects of
        communication difficulty on quality of life .
           Pt to RTC for scheduled hearing aid fit/ orientation. Pt was advised of today' s results and recommendations .

        /es/ CHARLES TRULUCK, AUD, CCC-A
        AUDIOLOGIST
        Signed: 03/16/2010 08:48
 Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 14 of 28 PageID 97




Progress Notes                                                                -    112020

                                                                  Printed On Aug
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 15 of 28 PageID 98




    WHTE,CHARLES JAMES (5917873%) on Mar IS, 2010 Age: 26
                              Frequency in Hertz (Hz)



                         0.25K           0.5K                    1K                           2K                          4K                           8K
                                             ...».»....»,.....»...............»....»r ........... .».................... . .. ..».........»..T..........» ..................
                                                        ,                           ~                •          ~                            ,




    ^
    0      30
    N
                                                        ,              ,                                                           ----- ~-- - --- -- --
                                        _--        --- -,-- — --- - -- ~--                                     , -
                                                                                                          -- --~—                        i
    ~      ~fl

    L~


    m
    c 60
    a~
    J 70
    (
    C31
    C
     =     $o                                                 ~.                                              •
     m
     (D                                                                                  '               .          ~                            '
    _
           90


          .1d0

                                                              1                          1                           1                           1
          11U                                                 ~                          ,               •           ,       ~        , .        ~.

                 -rr,~u Jl..,.•.•L.,.nl tc, u. wJlr,l^u                                   JAI%YO/9JLlt/IJ J>= J 1/A                    P'J JJtJIf`
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 16 of 28 PageID 99




             TRULUCK,CHARLES H; AUDIOLOGIST; at JACKSONVILLE VA CLINIC
             Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 17 of 28 PageID 100
            DEPARTMENT OF VETERANS AFFAIRS                                AUDIOLOGICAL EVALUATION
 RefErra! Reason: Aud'aabgical Evaluation                RefErra! Sourca:
                                                 AIR CONDUCTION             .-....~ .                     ._i,
EcamiaEr                     Righi                       Ex3miner;                      LEft                _
     aF-: 2~0 ~-0D 10A? tZ4O 200J 2004 -04~ eU~70 FA~'A
 Initr~,                                                  Init~ls; 2E0 €~f) 1L't117 1~0 2CGK1 34C0 4Q(;~? BCr~J ~
          30 35 25           25        75         20    ~           20 20 25            25         15            25
                                                                                        ~
 ~~3514i1                                              I          I                     iti~d514Sn~
                    FURr TONE k1f^eRRGES                              TWSDUCER TYFE               rUR_ TONc AV'cRAG=5
2 Fr4: 25            13 FA 2$         14 FA:                       rEarsone    ~ Insen 2 FA: 22      13 FA: 23       1.4 FA:
                                                                    BONE CONDUCTION
:xamintr       254      !4M      1Q88     15w         2oo0       3m 4co7o Fxaminer 2:4 I z4o            iM 1 200 1 =4         4NO
                                                                                    I20 125     20    1      125   1         115
 Alasang                                                                              Llasldng
                                                                      -
                                                                          ACOU5TIC IffiNlITTANCE
                                  .Right .                                                                                   Left

 t' roh='.     Pea1c daFa       Va3  Peak lmrrirttancE Tympancgram                          Prote        Fa3;c daPa       VEa                         Tym~anogram
 (Rs3ht)                         ~8 ~ Hz I 678 Hz T -~                                      {Left} .                  {             =0~      07           ~-
                                                             :                                                                                                      _
--                      -Contr"a:hEt Thr~sha7ds
                                             --                   Re f{~ D~                                      Contra AR Thr~ha'ds        REfl=x D~•.a
s3t311uJJs
  '           -- --                                                           y                                                - ------ - -             y
                5U4. 1 1OQ0 I 2000 ~ 4a04 ~ H8N                    !00 1QOa                               zo4 1 +1GQD ~ 2000 ~ 4L'CO ~ 8BN   FA4 1CC0 -
 (LEft)                                                                 f ---           {Royht}
                            IPSI ARThrestiobds                        Haff-Life                                       IPS1LtRThrssholds           _     Half-Life
SL"f1uI~J5                                                                              $tirnUl~JS•_                            — —          --
                ~       'iBGO     2t7a0 ~~i(~7         SBN .Zad                 -t0~0                     ~0~7 ~ 1(3W        2t180 ~• 440D    8SN      ~4    1a40
{R g ht}

  Other         W"e9ER        ?TSTENGER . RINNE             OtheF I OTHcR:
                                                                        VY'"cHER IPTST- NGER1 RINNE             OTHcR:
Tests(R)                                                 Tests(L)                  (             I          I
                                                SPEECH AUDIOMETRY
         RIGHT SRT      RIGHT SFESCH RECOGNITION ~                LEFT SRT -          I..EFT SFPECH R=COGNITION
           1    2    t  i     3    4    S    6 PBM                 1    2       1    2        3    4   3      6. PBMAX
                                                                                                                       --
        2~_        100                           100             20           7 00                               100
Lr- vel            60 L                          60'      cEVd                60                                 6O
 List                                                      I:iSt
                                                                                             f`i'-
 INTcR-TcST CONSISTEJICY(R): ~"y CzOOD r' .FOOR r FAIR         tR-TeST COIJSISTENCY(L}:
                                                            IMT"                           C',OOD   F~OOR r FhIR
  i.IATeRIh!:                                                                           PR£SENThTION:
 r i MARYLAND CNC     ( j CIDW-22     r NU-6     J~j OTHER.SPECIFY:                     (_! RECORDED      ~ 1~LY
 Comments:


 Pat3ent Name Ptast,Frrst kllt                                                Aqa       Cfaim.Number                5SN .
    bVHITE,CHARLES JA61E5                                                        26                                   .591787396
 Examinina Stat3on ar CWt                                  Exam'sdma Audbabaist                              Date of cxam
    JACKSONVILLE 1 VACLINIC                                  TRULUCK,CHARLES H                                 tAar'i5, 2018
                                        Comp~Jter generated VA form 1Q-2?.E4 (2005) hUDIOLOGICA-1 EVk.UATION
                                          -       -          --            --                          .... - - ---•-•- - •-
                                                                                nTHFR- SPFCIF.Y
              Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 18 of 28 PageID 101



                                                                                                                                        gee              Numier SSN 26 591787396
                                                                 Examinino Audiozoist                                                                                   Date of Exam

                                                                     TRULUCK,CHARLES H                                                                                      Mar IS, 2010
                     WHTE,CHARLES JAMES (5917873%) on Jul 18, 2010 Age: 26
                                                                              Frequency in Hertz (Hz)



                                                0.25K                0.5K                              1K                             2K                          4K                            8K
                                 ..».....»....»......   _.   »   .   .         ...»............................ ..........»T........... .... ....»       t....»......   ...............T......».... ..................
                                                                                                                                                  .......
                                                                                             t                            t                             t                             t
                                                                                             t                            t                             1                             t


                            0
                                                                                             e                            i                             t                             t
                                                                                             t                            r                             t                             t

                                                                                             t                            1                 }           r                              t
                                                                                             t                            ~


                                                                                   .. --'---                - - ----1 --- - - --                -   - - 1--             --- - ---      t-----         —      ---     —
--   -    —    — - -- 20 _
                     ~                                                                                                    1                             t
                                                                                             1                           [                              1                             1
                     0     30                                                                t                            t                             t                              t
                     ry                                                                      t                            t                             1                              t
                     i
                     cn    40

                     v~
                     ~ 50
                     ~.                                                                     ,                             1•                ,           ,                              t
                     m                                                                       t                            1                              t                             t

                     r 60
                                                                                             t                            1                             t                              t
                     v
                     a~
                     '
                     ~ 70
                      CR
                      c
                      ~    80
                     Qy                                                                      1.                            t                             1                             1
                                   .             .           .           .,
                     _.                                                       ~             .1     -       F -

                           90

                           100


                           110                                                                 I                              r                          1                             1

                                                                                               t                           t                             t                                t

                             LAVWWMAftYef, fEE]BAStS ALMLO@IRT,-- at N. ~]LORVA& GEMKW NC5 .

               DEPARTMENT OF VET
                               TERANS AFFAIRS .                                                                                      AUDIOLOGICAL EVALUATION
     Referral Reason: CF                                                                                                          Source;

                                                                                       AIR CONDUCTION
             Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 19 of 28 PageID 102



 Examiner                                          Right                                              Examiner                                               Left
  Initia&:    22                     1000           2000 3000 4020 a000                                 Initiafs:        233                             1500 2000                  4000

             25       30 '20                           25         15 10 15 15                                         15 15             20                       25         15     20        25



%tasking
                                                              F7 ~                                     Mask* I

                        PURE TONE AVERAGES                                                    TRANSOUCER                                             PURE TONE A4ERAGES
2FA: 22                3FA: 25                   4 FA: 18                                     Earphone   Insert ZFA: 18                                   3FA: 20                  4 FA: 20
                                                                                     BONE CON OUCTION
Examiner                                    1000                   2000        3000                    .~.x3rnin~t
                                                                                                                                                      t000                       moo       3000
                                                                                                                          250 500
             20                             15                     25         20              15

                      A6                                                                      F                             j
 Uasking      ~                                                                                         MaEkng
                                                                                                      IWITTANCE
                                                                                    ACOU       STIC
                                            Right                                                                                                        Left
              Peak                                         Eak Immittance                                                 Pesk daPa                                 Peak Invnittsnoz       Tymcsai
                                                                               Tymcancgt Type                                                                                                  Typ
              -20              1.0                                                                                       -20                 11.2
 fPaght)                                           f                                                     {Left)
                         Contra t000 AR                -eshc'ds                Reflex lJzay                                                     Contr-a AR       ;hcods 40D0               Reflex De

                                                moo        4000                                                                                           2000
Stimulus                                                                                      t000     Stimuius
                                                                                                                          500
 CLeft)                                                              BEN                                (Right)


                                 IFS'ARThreshoods                                   Half-Life          Stimuius                                                 ;holds                       Half-
                                                                                                                                    IPSIAR
Stin-,ulus                       1000           rpoo        4000        BEN        soo         two                                  t000
                                                                                                                                                          200o                    BEN
 {Right}
                                                           100+                                                          85             85               85
  Other               WEBER             IPT STENGER R1NNE                            OTHER:              Other                 WEBER                 STENGER                   RINNE           OTI-
Tests                                                                                                  Tests (L)
(R)
                                                                                         SPEECH AUDIOMETRY
        RIGHT                           RIGHT SPEECH -RECOGNITION                                                    LEFT                           LEFT SPEECH RECO&NITION
        SRT                                                                                                          SRT
                  2                         ~          3      4                                                      1         Z        1            2          3       4                  6      p
                                                                                                                                                                                                  N
        14             88               84        70                                                              8                84               32                                            71
         Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 20 of 28 PageID 103



Level             50                                           70             Leve                              70

List

                                30   40 r                      40
                                                                              List
                                                                                            F:::]      30       40 r               41
        TER-                                                    FAIR                 TER-                                         r I
        TEST    ISISTENCY(R}:               OOD r- POOR                              TEST   iNSISTENCY(I            )OD    FOOR
 MATERIAL:                                                                                                      PRESENTATION:
 IV kARYLAND CNC                CIDW-22 r NUG             OTHER. SPECIFY                                               RECORDED
Corn ments:



Patient Name [Last,First MII                                                     Claim Numier                  SSN
  WHITE,CHARLES JAMES                                                    26                                     591787396
Examinina Station or CEnic                        Examinina AudZ,Zoist                                Date of E%am

  N. FLOROA/S. GEORGIA HCS                           LAYWELL,MARY F                         —              Jul 16, 2010    --
                                 Computer generated VA fan-n              AUDIOLOGICAL EVALUATION
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 21 of 28 PageID 104




                                DEPARTMENT OF VETERANS AFFAIRS
                                  ST. PETERSBIIRGREGIONAL OFFICE
                                              PO BOX 1437
                 - -- -- --- --=-- - --ST. PETERSBUQG, FL:33731----- ------_-..__---- -

                                          CHARLES J. "HITE
                                            VA File Number
                                             59178 7396

                                     Represented by:
                          VETERANS OF FOREIGN WARS OF THE VS
                                            Rating Decision
                                          September 27, 2010

                                           LNTRODCCTION

       The records reflect that you are a veteran of the Gulf War Era: You served in the Army
       from January 29.2003 to August 25.2009= You filed an original disability claim that
       v:zs received on November 5, 2009. Based.on a review ofthe evidence listed below, we
       have made the followiiig decision(s) on your claim:

                                               DECISION

       I. Service connection for post trauinatic stress disorder (PTSD); chroiiic is granted with :
       aii evaluation of 30 percent effecti"ve August 26, 2009.

       2. Senice connection for asthma is granted veith an nm1u3tionof 30 percent effective .
       August 26, 2009.

       3. Service connection for tinnitus is granted with an evaluation of i 0 percent effective
       August.26.2009.
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 22 of 28 PageID 105




       We have assigned a 30 percent evaluation.for daily inhalationai or oral bronchodilator


       The effective date is August 26, 2CA)9, based on the day follovving separaiion
       from service, since your claim was received %ithin one year after separation frorn
       service. .

       3. Service connection for tinnitus.
       Service connection for tinnitus has been established as directly.related to military service.
       An evaluation of l0 percent is assigned from August 26; 2009: An evaluation of 10 percent
       is granted` for reeurrerit ,tinnitus. This. is highest schedular evaluation- for this disability.
       Assignment of an 'extra-schedular evaluation under the criteria in 38 CFR 3.321 was
       considered. h is heldthat the medical evidence does not show that your ease presents such
       an exceptional or " unusual disability picture; with such related factors as marked.
       interference with employment . or frequent, .periods of hospitalization as to render
       impractical the application of the::regular schedular standards_'

       Formal Finding on the Uiiavailability of Service Treatment Records dated September 8,
       2010 deterrnined thatthe service medical records for all periods of service are unavailable
       for review. Efforts to obtain service_medical records from all.potential sources were
       unsuccessful.:Ifthese records are located at a l'ater date; this decision will be reconsidered-
       Ifa different decision results; that decision will be effective as .of the daze of this pending
       claim_

       VA Medical Records from Gairiesville VAMC, from August 31; 2006 through June 24,
       2000 (dates are<'*ithin active duty period) show cornplaints of tinnitus. in August of
       2006 (during aetive duty'): ;

       Your DD 214. Report of Separation from the Armed Forces; reveal you were awarded the
       Combat Infantiyrnan Badge and we concede exposure to acoustic trauma in service.

       VA audio examination from .Gainesville VAIVIC; dated July .16, 2010 shows that
       you. have intermittent recurrent timitus.

       Set s. ice eonrection for tinnitus has been established as directly related'to military service-
       We have assigried a 10 percent evaluation for recurrent tinnitus.
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 23 of 28 PageID 106



       The effective date is August 26, 2009, based on the day follovving separation from service.
       since your claim was received within one year after separation from service.
      UNITED STATES DITRICT COURT, NORTHERN DISTRICT OF FLORIDA
                                   PENSACOLA DIVISION


     IN RE: 3M COMBAT ARMS EARPLUG PRODUCTS LIABILITY LITIGATION
    Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 24 of 28 PageID 107
                 case                  .-MCR-GRJ Document 763,Fi1(       .0/16/19 Page 1of 4
                        3:19-md-02'i




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                     PENSACOLA DIVISION
           IN RE: 3M COMBAT ARMS                Case No..3:19md2885
           EARPLUG PRODUCTS
           LIABILITY LITIGATION
                                                Judge M. Casey Rodgers
           This Document Relates to All .Cases. Magistrate Judge Gary R. Jones

                                 PRETRIAL ORDER NO. 17
                                                                                                    -----
-   f---     `   -   ORDERGOVERNINGAD-OPTION-OF 1VIASTER—COMPLAINT
                       AND SHORT FORM COMPLAINT FOR FILED CASES

           1.        This Order.applies to all product liability cases currently pending in 1VIDL

                     No. 2885 and to all related actions that have, been or will in the future be

                     originally filed in, transferred . to, or removed to this Court and assigned

                     thereto (collectively, ".these MDL proceedings"). This Order is binding on

                     all Parties and their counsel in all such cases.

           2.        In light ofthe number ofproduct liability complaints filed to date and

                     likely to be filed iri the future in these MDL proceedings, and the

                     inefficiencies of drafting those complaints and individual answers to .those

                     complaints, and also iri order to streamline the process for the Court's

                     consideration of dispositive motions, the Parties have agreed to the use of

                     master pleadings. This Order is not intended to alter the applicable

                     provisions of. the Federal Rules of Civil Procedure or the Local Rules of
      Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 25 of 28 PageID 108
              Case                 -MCR-GRJ Document 763     Fil     0/16/19 Page   2 of 4
                                                                              Page of 4
                this Court, except as otherwise provided herein or in any subsequent

                Pretrial Order.

                     3:19-md-0.'

                                                                                         Pa


         3.     The Plaintiffs' Steering Committee ("PSC") has filed .a Master Complaint

                on behalf of all Plaintiffs asserting personal injury and product liability

                claims in.these MDL proceedings. See ECF No. 704.
                                                               --- - - - ----- -- - - - - - -   - -
---- -- 4: -- --The= Plaintiffs'—Steer'ing-- Committee ("PSC") has .1W a Short Fonn

                Complaint on behalf of a11.Plaintiffs asserting personal injury and product

                liability claims in these . MDL proceedings, which is an abbreviated form

                that Plaintiffs will cornplete in lieu of filing standalone complaints. See

                ECF No. 705.

         5.     All Plaintiffs with a case pending in this MDL- as of the date of this Order

                must file. a Short Form Complaint within 20 days of the date of this Order.

         6.     Any Plaintiff whose case becomes part of this MDL after .the date of this

                .Order, either by a direct filing and assignment. to this Court (if permitted

                by subsequent order of the Court) or by transfer from a.nother district or

                from., another judge in this district; must_ file a Short Fonn Complaint

                within 20 days" from the date of " transfer or, if originally filed in this

                district, assignment to this Court.




         case No. 3:19md2885/MCR/GRJ
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 26 of 28 PageID 109
       Case                 -MCR=GRJ Document 763 Fil          . 0/16/19 Page 3 of 4
                                                                                Page of 4
  7.     All f-uture cases directly filed into MDL 2885 following entry of this

         Order must use .the Short Form Complaint.

  8.     For purposes of the application of the statutes. of limitation and/or repose,

         a Plaintiff will be deemed to have filed his or her complaint as of the date .



                                                                                    3


         of filing of that Plaintiffs original cornplaint, not the date of filing of the

         Master Complaint or Short Form Complaint.

  9.     There must be a separate Short Form Complaint filed for each individual

         plaintiff. No plaintiff may directly file a non-shon form complaint in this

         MDL. In the event that any plaintiff was a member of a multiplaintiff

         complaint prior to transfer this MDL, each plaintiff must file a separate .

         short forin complaint under a separate docket nutnber.

  10. By October 31, 2019,: the Defendants named in the , Master Complaint

         must file a Master Answer on the MDL docket.

  11. As of the date on which each Defendant's 1Vlaster Answer is filed, it will

         be deemed to have been filed in every current or future case against that

         Defendant in the . MDL:proceedings; without any further action required

         by that.Defendant:




   case No. 3:19md2885/iVICR/GRJ
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 27 of 28 PageID 110
     Case                -MCR-GRJ Document 763 Fil         0/16/19 Page 4 of 4
                                                                         Page of 4
  12.   The adoption of the Master Answer in every case is without prejudice to .

        Defendants later moving to dismiss certain counts alleged in the Master

        Consolidated Complaint (at the appropriate time in any individual

        Plaintiffs action), asserting any affirmative defenses, filing an Amended

        Answer to address specifically any individual Complaints described

        below, or otherwise challenging the sufficiency of any claim or cause of

        action in any Complaint under the applicable state's law, including cases

        that may --




   case No_ 3:19md2885/MCR/GRJ
Case 3:21-cv-00126-TJC-JBT Document 4-1 Filed 02/04/21 Page 28 of 28 PageID 111
      Case                       Document 763 Fil      -0/16/19 Page 5 of 4
                                                                              Page of 4

            3:19-md-OT5-MCR-GRJ                             t
                                                                                 4

        be selected for inalusion in a discovery pool or bellwether trial poo1. Any

        proposed_ Order submitted to this Court for a process of selecting cases for

        inclusion in a discovery pool, or bellwether trial pool must include a

        proposed procedure for the filing of dispositive motions applicable to

        those cases. Furthermore, by agreeing to the procedures for filing the

        Master Consolidated Complaint and Short Form Complaints, Defendants .

        have not agreed to . or admitted the allegations set forth in those

        documents, nor have Defendants conceded or waived their right to dispute

        the legal validity of the claims alleged therein.

  13. As set forth herein, after the Master Answer has been filed in this MDL No.

        2885, it will be deemed adopted in.every case: As a result, following the

        filing of the Master Answer, any Plaintiff who wishes to voluntarily

        dismiss any.case filed in or transferred to this MDL must comply with

        Federal Rule of Civi1 Procedure 41 (a)(1)(A)(ii).

        DONE AND ORDERED, on this 16th day of.October, 2019.


                                     PAW     Cauez enoc/ge~'YJ
                                   M. CASEY RODGERS
        -                    -     UNITED STATES DISTRICT TUDGE




  case No. 3:19md2885/MCR/GRJ
